Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 10/09/2018. Claim 1-20 are pending and have been examined. Claim 1, 11 and 17 are independent claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2019, 01/14/2019 and 10/09/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 11 recites “storage areas” but specification does not recites “storage areas”. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 11 recites “instruction memory” but specification does not recites “instruction memory”. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 9, 16 recites “a reverse pointer” but specification does not recites “a reverse pointer”.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 9 and 16 recite “reverse pointer” but the specification doesn’t provide any description of this feature or how this feature is connected to other function in the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation 9 and 11- 16 are rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the 
Claims 9 and 16 recite “reverse pointer” but the specification doesn’t provide any descriptions of this features or how this features is connected to other function in the claims. The term “reverse pointer” is not well known in the art. Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of the claimed feature. For examination purpose “reverse pointer” interpreted as pointer that points to a reverse direction as its original direction.
Claim 11 recite the limitation "the first hardware processor".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a first hardware processor”.  
Claims 12 – 16 depends on claim 11 and do not cure the deficiencies of the claim 11 therefore claims 12 – 16 are rejected for the same rationales.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Misale et al. “PiCo: A Domain-Specific Language for Data Analytics Pipelines” in view of Demetriou et al. (US 20070294671 A1) and further in view of Trivedi et al. “SHARPE at the Age of Twenty Two”.  
Regarding claim 1:
Misale et al. teaches A computer-implemented method (Page 51, Section 3.3.12 Machine Learning and Deep Learning Frameworks “providing also synchronization ca-pability between the CPU and the GPU” teaches computer methods) of managing cycles in graphs for a computer device (Page 37, Section 3.3.3 Microsoft Naiad “every cycle in the graph must be contained entirely within some loop context, and must include at least one feed-back vertex that is not nested within any inner loop context” teaches cycle in the graph), the method comprising: detecting a compound operation including a first tensor (Page 50, Section 3.3.11 Google TensorFlow “In iterative computations, it is worthwhile to underline that in TensorFlow an input can enter a loop iteration whenever” teaches computation at the tensor),
creating an instance of a proxy class to store a pointer to a proxy instance (Page 2, Section 1.1 Results and Contributions “it may require the development of an input and output proxy to adapt the new transformation for the calling context” and Page 38 section 3.3.4 Apache Spark “Transformations in Spark are lazy, in that they do not compute their results right away. Instead, they just store the transformations applied to some base dataset” teaches proxy to adapt transformation where in store the transformations) of the first tensor based on a determination that the first tensor is linked to other tensors (Page 50, Section 3.3.11 Google TensorFlow “In iterative computations, it is worthwhile to underline that in TensorFlow an input can enter a loop iteration….. A node of the graph represents a tensor operation, which can also be a data generation one (nodes W, b, x): operators are mapped to actors that take as input single tokens representing Tensors (multi-dimensional arrays)” teaches tensorflow (model consisting of tensor and operators processing tensors) wherein tensor mapped to another tensor) as part of the compound operation that causes a cyclic portion of the first graph structure (Page 50, Section “iterative actors/hierarchical actors (in case of cycles on a subgraph) are implemented with tags” teaches system with cycles on subgraph (cyclic graph) are implemented);
wherein the second graph structure indicates assignment of a result of the compound operation to the proxy instance of the first tensor (Page 51, Section 3.3.12 Machine Learning and Deep Learning Frameworks “Its programming model is similar to TensorFlow and, at higher level, applications are represented by directed acyclic graphs (DAG): these graphs are composed of interconnected Apply, Variable and Op nodes….Tensor library provides classic operations including linear algebra operations”  teaches graph structure interconnected, wherein tensor provide classic operations). 
Misale et al. does not teaches the compound operation resulting from source code represented in a first graph structure as part of a compilation process from source code to binary executable code.
However, Demetriou et al. teaches the compound operation resulting from source code represented in a first graph structure as part of a compilation process from source code to binary executable code (Page 7, Paragraph [0070] “Conventionally build systems are typically designed to take source code as input and produce a binary as output” and Page 8, Paragraph [0076] “a graph of a workflow including a plurality of items and tasks can be acquired from memory after execution of a general-purpose program that describes the workflow. At numeral 1020, the workflow is executed from start to finish. For instance, a workflow that describes a code build can produce a binary file as a result of a series of build tasks including compilation of source files in a specific order” teaches compiler converts source to binary code wherein binary code configured to execute graph);  
Misale et al. and Demetriou et al. are analogous art because they are directed multi-dimensional array with acyclic graph structure. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, the compound operation resulting from source code represented in a first graph structure as part of a compilation process from source code to binary executable code as taught by Demetriou et al. to the disclosed invention of Misale et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “users can review performance data with a Demetriou, Page 38- 39 Paragraph [0501] and Page 41 paragraph [0542]). 
Misale et al. in view of Demetriou et al. does not teaches and using the instance of the proxy class to facilitate implementation of a level of indirection to replace a cyclic portion of the first graph structure with an acyclic portion to create a second graph structure
However, Trivedi et al. teaches and using the instance of the proxy class to facilitate implementation of a level of indirection to replace a cyclic portion of the first graph structure with an acyclic portion to create a second graph structure (Page 53, Section 3. EXACT MODEL DECOMPOSITION “we can model each cyclic or non-series-parallel piece with a Markov model (or a Petri net, or any other of the supported model types), and replace that set of tasks with one node representing the whole set.” Page 54 Section 5. SHARPE APPLIED TO A REAL SYSTEM “It models a SIP service consisting of the WebSphere Application Server and a proxy server running on IBM BladeCenter hardware” and figure 1 teaches replace cyclic graph to acyclic graph structure wherein system use proxy) 
Misale et al., Demetriou et al. and Trivedi et al.  are analogous art because they are directed computing operation on the cyclic graph structure . 
 Trivedi et al. to the disclosed invention of Demetriou et al. in view of Misale et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “When learning about modeling, SHARPE is useful in understanding the advantages of model decomposition. When modeling performance, if a task graph has no cycles and is series-parallel, the analysis of the model is straightforward and efficient But if the graph has cycles or non-series-parallel pieces, the analysis is much more difficult.” (Trivedi, Page 53 Section 3. EXACT MODEL DECOMPOSITION).
Regarding claim 2: 
Misale et al. in view of Demetriou et al. further in view of Trivedi et al. teach The method of claim 1, 
Misale et al. further teaches further comprising: calculating a result of the compound operation; and storing the result in the proxy instance of the first tensor (Page 2, Section 1.1 Results and Contributions “since it may require the development of an input and output proxy to adapt the new transformation for the calling context” and Page 50-51 “data generation one (nodes W, b, x): operators are mapped to actors that take as input single tokens representing Tensors (multi-dimensional arrays), and are activated once except for iterative computations.” teaches proxy to adapt the transformation and computation are mapped as tensors ).
Regarding Claim 3: 
Misale et al. in view of Demetriou et al. further in view of Trivedi et al. teach The method of claim 1. 
Misale et al. further teaches wherein the source code represents a domain specific language for programming of neural networks (Page 2, Section 1.1 Results and Contributions “We advocate a new Domain Specific Language (DSL), called Pipeline Composition (PiCo)” and Page 113, Section 7.3 Anatomy of a PiCo Application “we start from the source code of a PiCo application and we explain each step taken to reach the result” and Page 50, Section 3.3.11 Google TensorFlow “computes the rectified linear unit function for neural network activations” teaches source code represented as Pico ( Domain specific Language)).
Regarding Claim 4: 
Misale et al. in view of Demetriou et al. teach further in view of Trivedi et al. The method of claim 1.
Misale et al. further teaches wherein the level of indirection represents a level of indirection across multiple layers of the first graph structure (Page 58, Section 4.3 Program Semantics Dataflow “This level of our layered model provides a Dataflow representation of the program semantics…..that operators which have no direct or indirect dependencies can be executed concurrently” and Page 58, Section Semantic Dataflow Graphs “A semantic Dataflow graph is a pair G = hV; E i where actors V represent operators” teaches indirection in operators of the dataflow graph).
Regarding Claim 5: 
Misale et al. in view of Demetriou et al.  further in view of Trivedi et al. teach The method of claim 1, 
Demetriou et al.  further teaches wherein detecting a compound operation is performed as part of a pre-processor to a compiler (Page 6, Paragraph [0063] “the runtime system 10 may include multiple types of executors, one for each type of processor of the parallel-processing computer system. A GPU executor 900-2 manages the execution of compiled compute kernels on a particular GPU that the GPU executor 900-2 is associated with” teaches GPU (processor) to complied using GPU executor).
Misale et al. and Demetriou et al. are analogous art because they are directed multi-dimensional array with acyclic graph structure. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein detecting a compound operation is performed as part of a pre-processor to a compiler as taught by Demetriou et al. to the disclosed invention of Misale et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “users can review performance data with a graphical user interface that provides a number of different views into execution of programs and program sequences handed off to the runtime processor” and “The intermediate representation includes information about each function's inputs and Demetriou, Page 38- 39 Paragraph [0501] and Page 41 paragraph [0542]). 
Regarding Claim 6: 
Misale et al. in view of Demetriou et al. further in view of Trivedi et al. teach The method of claim 1, 
Misale et al. further teaches wherein detecting a compound operation is performed at multiple points (Page 94, Section 6.2.1 Composition and Shuffle “This schema is generally implemented by letting nodes establish a point-to-point communication among each other to exchange data needed to proceed with the computation” teaches computation over nodes (multiple points)) within a compilation process (Page 92, Section 6.1.1 Operators “the compilation of a map operator over bounded collections” teaches compilation process of map operator), the multiple points including a parsing function and a code analysis function (Page 110, Section 8.1.2 Stock Market “Each line is parsed to extract stock names followed by stock option data” and Page 126 Section 8.2.1 Batch Applications “The sar tool is part of the global system performance analysis sysstat package”  teaches parsed function and analysis function include in the system) .
Regarding Claim 7: 
Misale et al. in view of Demetriou et al. further in view of Trivedi et al. teach The method of claim 6,
Misale et al. further teaches wherein the multiple points further include a binary code generation function (Page 49, Section 3.3.9 Thrill “first local computation steps of the next distributed DIA operation are packed into one block of optimized binary code” teaches operations optimized binary code ).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Misale et al. “PiCo: A Domain-Specific Language for Data Analytics Pipelines” in view of Demetriou et al. (US 20070294671 A1) further in view “Trivedi et al. ““SHARPE at the Age of Twenty Two” and further in view of Ward “Computing and applying variable-resolution data for bidirectional scattering distribution functions.”
Regarding Claim 8: 
Misale et al. in view of Demetriou et al. further in view of Trivedi et al. teach The method of claim 1, 
Misale et al. in view of Demetriou et al. doesn’t teach wherein tensor parameters are stored in the first tensor instance and pointers to tensor parameters are stored in the proxy instance of the first tensor.
However, Ward teaches wherein tensor parameters are stored in the first tensor instance and pointers to tensor parameters are stored in the proxy instance of the first tensor (Page 6, Section 2 The Tensor Tree BSDF Representation “Figure 4 shows an octree as might be used to store the rank-3 tensor of an isotropic BSDF’ and Page 14, Section 3 A New Radiance Material Type “converted to an XML file using genBSDF with a peak tensor tree resolution of 256 incident and 256 exiting directions…..Figure 12b shows the same data rendered in proxy mode with CFS geometry extracted from the XML file by pkgBSDF” teaches store to tensor wherein tensor use proxy).
Misale et al., Demetriou et al., Trivedi et al. and Ward are analogous art because they are directed to computation using tensor. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein tensor parameters are stored in the first tensor instance and pointers to tensor parameters are stored in the proxy instance of the first tensor as taught by Ward to the disclosed invention of Demetriou et al. in view of Misale et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Figure 9 shows a rendering using a rank-4 tensor tree representation with a maximum resolution of 256 incident and 256 exiting directions. While the actual BSDF file size was 80% smaller than the Klems basis, we can see that the reflections are better resolved with a tensor tree representation” (Ward, Page 11 Section 2.5. Comparison to WINDOW 6 Matrix BSDF Results). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Misale et al. “PiCo: A Domain-Specific Language for Data Analytics Pipelines” in view of Demetriou et al. (US 20070294671 A1) further in view “Trivedi et al. ““SHARPE at the Age of Twenty Two” and further in view of Rathgeber “Productive and Efficient Computational Science Through Domain-specific Abstractions”.
Regarding Claim 10: 
Misale et al. in view of Demetriou et al. further in view of Trivedi et al. teaches The method of claim 1, 
Misale et al. in view of Demetriou et al. further in view of Trivedi et al. doesn’t teach wherein the level of indirection is created only when an operand in the compound operation matches the first tensor when the first tensor receives assignment of the result. 
However, Rathgeber further teaches wherein the level of indirection is created only when an operand in the compound operation matches the first tensor when the first tensor receives assignment of the result (Page 58, Section 4.2.1 Kernel API “Kernel arguments and access descriptors are matched by position….Direct arguments such as midpoints are passed to the kernel as a double *, indirect arguments such as coordinates as a double ** with the first indirection index due to the map and the second index due the data dimension” and page 61 Section 4.2.4  Local Iteration Spaces “there are more complex kernels computing con-siderably larger local tensors commonly found in finite element compu-tations” teaches match the position using indirection in tensor). 
Misale et al., Demetriou et al., Trivedi et al. and Rathgeber are analogous art because they are directed tensor representation in graph structure. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the level of indirection is created only when an operand in the compound operation matches the first tensor when the first tensor receives assignment of the result as taught by Rathgeber the disclosed invention of Misale et al. in view of Demetriou et al. to further in view of Trivedi et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “The PyOP2 parallel loop construct, described in Rathgeber, Page 145- 146 Section 7.1 Summary). 
14.	Claims 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Misale et al. “PiCo: A Domain-Specific Language for Data Analytics Pipelines” in view of in view of Herreshoff (US 20180129967 A1) and further in view of Trivedi et al. “SHARPE at the Age of Twenty Two”.  
Regarding Claim 11: 
Misale et al. teaches A computer device, comprising: ((Page 51, Section 3.3.12 Machine Learning and Deep Learning Frameworks “providing also synchronization ca-pability between the CPU and the GPU” teaches computer device)
a hardware processor (Page 51, Section 3.3.12 Machine Learning and Deep Learning Frameworks “providing also synchronization ca-pability between the CPU and the GPU” teaches CPU (hardware)); 
obtain a source code representation using a domain specific language (DSL) of a neural network program (Page 2, Section 1.1 Results and Contributions “We advocate a new Domain Specific Language (DSL), called Pipeline Composition (PiCo)” and Page 113, Section 7.3 Anatomy of a PiCo Application “we start from the source code of a PiCo application and we explain each step taken to reach the result” and Page 50, Section 3.3.11 Google TensorFlow “computes the rectified linear unit function for neural network activations” teaches source code represented as Pico ( Domain specific Language)); 
detect, by analyzing either the source code representation of the graph structure (Page 115, Section 7.3.3 Parallel execution dataflow “This graph represents the application in terms of processing elements (i.e., actors) connected by data channels” and Page 113, Section 7.3 Anatomy of a PiCo Application “we start from the source code of a PiCo application” teaches source code of graph), a compound operation including a first tensor (Page 66, Section 4.5.2 Process-based Execution “that internally implement data parallelism with a pool of threads/Executors working on Tensors” teaches tensor execution ), the compound operation in the source code representation (Page 116, Section 7.3.4 FastFlow network execution “This token makes the computation start on input nodes Rff shown in Figure 7.8.” teaches computation operation in the code)  and modeled in the graph structure as a cycle in the graph structure (Page 44, Section 3.3.6 Apache Storm “It is also possible to define cyclic graphs by way of feedback channels connecting Bolts” teaches system with cyclic graph); 
create an instance of a proxy class to store a pointer to a proxy instance (Page 2, Section 1.1 Results and Contributions “it may require the development of an input and output proxy to adapt the new transformation for the calling context” and Page 38 section 3.3.4 Apache Spark “Transformations in Spark are lazy, in that they do not compute their results right away. Instead, they just store the transformations applied to some base dataset” teaches proxy to adapt transformation where in store the transformations) of the first tensor based on the detection (Page 50, Section 3.3.11 Google TensorFlow “In iterative computations, it is worthwhile to underline that in TensorFlow an input can enter a loop iteration….. A node of the graph represents a tensor operation, which can also be a data generation one (nodes W, b, x): operators are mapped to actors that take as input single tokens representing Tensors (multi-dimensional arrays)” teaches tensorflow (model consisting of tensor and operators processing tensors) wherein tensor detection); 
wherein the updated acyclic graph structure indicates assignment of a result of the compound operation to the proxy instance of the first tensor (Page 51, Section 3.3.12 Machine Learning and Deep Learning Frameworks “Its programming model is similar to TensorFlow and, at higher level, applications are represented by directed acyclic graphs (DAG): these graphs are composed of interconnected Apply, Variable and Op nodes….Tensor library provides classic operations including linear algebra operations”  teaches graph structure interconnected, wherein tensor provide classic operations).
Misale et al. doesn’t teach one or more storage areas accessible to the first hardware processor; and an instruction memory area communicatively coupled to the first hardware processor, wherein the instruction memory area stores instructions, that when executed by the first hardware processor, cause the first hardware processor 
However, , Herreshoff teaches one or more storage areas accessible to the first hardware processor (Page 5, Paragraph [0062] “in computer hardware, including the structures disclosed in this specification…….one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution” teaches computer storage execution); and an instruction memory area communicatively coupled to the first hardware processor (Page 5, Paragraph [0062] “one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution by” teaches hardware use by instruction and amount of memory can be access), wherein the instruction memory area stores instructions, that when executed by the first hardware processor , cause the first hardware processor to: (Page 5, Paragraph [0062] “one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution by” and Page 5-6, Paragraph [0063] “a programmable processor, a computer, or multiple processors or computers” teaches computer (hardware) instruction execution wherein instruction store).  
parse and process the source code representation (Page 3, Paragraph [0037] “These two parse trees can be inputs for a single dynamically structured machine learning model that is represented by a single computational graph constructed by the machine learning system 100” and Page 5-6, Paragraph [0063] “The apparatus can optionally include, in addition to hardware, code that creates an execution environment for computer programs”  teaches code reorientation and Page 2, Paragraph [0018] “machine learning models include graph convolutional neural networks and tree long short-term memories” teaches graph structure in neural network);
Misale et al. and Herreshoff are analogous art because they are directed system include graph in neural network. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, A non-transitory computer readable medium comprising computer executable instructions stored thereon that when executed by one or more hardware processors, cause the one or more hardware processors to….. parse and process the source code representation to create a graph structure for use in execution of the neural network program as taught by Herreshoff et al. to the disclosed invention of Misale et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “dynamically structured machine learning models include graph convolutional neural networks and tree long short-term memories. The dynamically structured machine learning model can be configured to receive any kind of digital data input and to generate any kind of score, classification, or regression output based on the input” (Herreshoff, Page 2, Paragraph [0018]).
Misale et al. in view of Herreshoff does not teach and use the instance of the proxy class to facilitate implementation of a level of indirection to replace the cycle in the graph structure with an acyclic portion to create an updated acyclic graph structure
Trivedi et al.  teaches and use the instance of the proxy class to facilitate implementation of a level of indirection to replace the cycle in the graph structure with an acyclic portion to create an updated acyclic graph structure (Page 53, Section 3. EXACT MODEL DECOMPOSITION “we can model each cyclic or non-series-parallel piece with a Markov model (or a Petri net, or any other of the supported model types), and replace that set of tasks with one node representing the whole set.” Page 54 Section 5. SHARPE APPLIED TO A REAL SYSTEM “It models a SIP service consisting of the WebSphere Application Server and a proxy server running on IBM BladeCenter hardware” and figure 1 teaches replace cyclic graph to acyclic graph structure wherein system use proxy) 
Misale et al., Herreshoff and Trivedi et al.  are analogous art because they are directed computing operation on the cyclic graph structure. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, and using the instance of the proxy class to facilitate implementation of a level of indirection to replace a cyclic portion of the first graph structure with an acyclic portion to create a second graph structure as taught by Trivedi et al. to the disclosed invention of Demetriou et al. in view of Misale et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “When learning about modeling, SHARPE is useful in understanding the advantages of model decomposition. When modeling performance, if a task graph has no cycles and is series-parallel, the analysis of the model is straightforward and efficient But if the graph has cycles or non-series-parallel pieces, Trivedi, Page 53 Section 3. EXACT MODEL DECOMPOSITION). 
Regarding Claim 12: 
Misale et al. in view of Herreshoff and in further view of Trivedi et al. teaches The computer device of claim 11
Misale et al. further teaches calculate a result of the compound operation; and store the result in the proxy instance of the first tensor (Page 2, Section 1.1 Results and Contributions “since it may require the development of an input and output proxy to adapt the new transformation for the calling context” and Page 50-51 “data generation one (nodes W, b, x): operators are mapped to actors that take as input single tokens representing Tensors (multi-dimensional arrays), and are activated once except for iterative computations.” teaches proxy to adapt the transformation and computation are mapped as tensors).
Herreshoff further teaches wherein the instruction memory area further comprises instructions, that when executed by the first hardware processor, cause the first hardware processor to (Page 5, Paragraph [0062] “one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution by” and Page 5-6, Paragraph [0063] “a programmable processor, a computer, or multiple processors or computers” teaches computer (hardware) instruction execution wherein instruction store).  
Misale et al. and Herreshoff et al. are analogous art because they are directed system include graph in neural network. 
 wherein the instruction memory area further comprises instructions, that when executed by the first hardware processor, cause the first hardware processor to as taught by Herreshoff et al. to the disclosed invention of Misale et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “dynamically structured machine learning models include graph convolutional neural networks and tree long short-term memories. The dynamically structured machine learning model can be configured to receive any kind of digital data input and to generate any kind of score, classification, or regression output based on the input” (Herreshoff, Page 2, Paragraph [0018]).
Regarding Claim 13:
Misale et al. in view of Herreshoff and in further view of Trivedi et al. teaches The computer device of claim 11.
Misale et al. further teaches wherein the level of indirection represents a level of indirection across multiple layers of the graph structure  (Page 58, Section 4.3 Program Semantics Dataflow “This level of our layered model provides a Dataflow representation of the program semantics…..that operators which have no direct or indirect dependencies can be executed concurrently” and Page 58, Section Semantic Dataflow Graphs “A semantic Dataflow graph is a pair G = hV; E i where actors V represent operators” teaches indirection in operators of the dataflow graph).
Regarding Claim 14:
Misale et al. in view of Herreshoff and in further view of Trivedi et al. teaches The computer device of claim 11.
Misale et al. further teaches wherein detecting the compound operation is performed as part of a pre-processor to a compiler (Page 34, Section 3.3 Tools for Big Data Analytics “the runtime designates Map processors by assigning the input key value k1 that each processor would work on” and Page 46, Section 3.3.8 Google Dataflow “The DAG resulting from a Pipeline is optimized and compiled into a language-agnostic representation before execution” teaches processor computation and resulting compilation). 
Regarding Claim 15: 
Misale et al. in view of Herreshoff and in further view of Trivedi et al. teaches The computer device of claim 11.
Misale et al. further teaches wherein tensor parameters are stored in the first tensor instance and pointers to tensor parameters are stored in the proxy instance of the first tensor (Page 58, Section 4.3 Program Semantics Dataflow “This level of our layered model provides a Dataflow representation of the program semantics…..that operators which have no direct or indirect dependencies can be executed concurrently” and Page 58, Section Semantic Dataflow Graphs “A semantic Dataflow graph is a pair G = hV; E i where actors V represent operators” teaches indirection in operators of the dataflow graph).
Regarding Claim 17: 
Misale et al. teaches obtain a source code representation using a domain specific language (DSL) of a neural network program (Page 2, Section 1.1 Results and Contributions “We advocate a new Domain Specific Language (DSL), called Pipeline Composition (PiCo)” and Page 113, Section 7.3 Anatomy of a PiCo Application “we start from the source code of a PiCo application and we explain each step taken to reach the result” and Page 50, Section 3.3.11 Google TensorFlow “computes the rectified linear unit function for neural network activations” teaches source code represented as Pico ( Domain specific Language));
detect, by analyzing either the source code representation of the graph structure(Page 115, Section 7.3.3 Parallel execution dataflow “This graph represents the application in terms of processing elements (i.e., actors) connected by data channels” and Page 113, Section 7.3 Anatomy of a PiCo Application “we start from the source code of a PiCo application” teaches source code of graph),  a compound operation including a first tensor(Page 66, Section 4.5.2 Process-based Execution “that internally implement data parallelism with a pool of threads/Executors working on Tensors” teaches tensor execution),  the compound operation in the source code representation (Page 116, Section 7.3.4 FastFlow network execution “This token makes the computation start on input nodes Rff shown in Figure 7.8.” teaches computation operation in the code) and modeled in the graph structure as a cycle in the graph structure (Page 44, Section 3.3.6 Apache Storm “It is also possible to define cyclic graphs by way of feedback channels connecting Bolts” teaches system with cyclic graph); 
create an instance of a proxy class to store a pointer to a proxy instance (Page 2, Section 1.1 Results and Contributions “it may require the development of an input and output proxy to adapt the new transformation for the calling context” and Page 38 section 3.3.4 Apache Spark “Transformations in Spark are lazy, in that they do not compute their results right away. Instead, they just store the transformations applied to some base dataset” teaches proxy to adapt transformation where in store the transformations) of the first tensor based on the detection (Page 50, Section 3.3.11 Google TensorFlow “In iterative computations, it is worthwhile to underline that in TensorFlow an input can enter a loop iteration….. A node of the graph represents a tensor operation, which can also be a data generation one (nodes W, b, x): operators are mapped to actors that take as input single tokens representing Tensors (multi-dimensional arrays)” teaches tensorflow (model consisting of tensor and operators processing tensors) wherein tensor detection).  
wherein the updated acyclic graph structure indicates assignment of a result of the compound operation to the proxy instance of the first tensor (Page 51, Section 3.3.12 Machine Learning and Deep Learning Frameworks “Its programming model is similar to TensorFlow and, at higher level, applications are represented by directed acyclic graphs (DAG): these graphs are composed of interconnected Apply, Variable and Op nodes….Tensor library provides classic operations including linear algebra operations”  teaches graph structure interconnected, wherein tensor provide classic operations).
Misale et al. doesn’t teach A non-transitory computer readable medium comprising computer executable instructions stored thereon that when executed by one or more hardware processors, cause the one or more hardware processors to….. parse 
However, Herreshoff teaches A non-transitory computer readable medium comprising computer executable instructions stored thereon that when executed by one or more hardware processors, cause the one or more hardware processors to (Page 5, Paragraph [0062] “in computer hardware, including the structures disclosed in this specification…….one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution” and Page 5-6, Paragraph [0063] “a programmable processor, a computer, or multiple processors or computers” teaches non-transitory storage medium wherein computer program instruction executed).  
parse and process the source code representation (Page 3, Paragraph [0037] “These two parse trees can be inputs for a single dynamically structured machine learning model that is represented by a single computational graph constructed by the machine learning system 100” and Page 5-6, Paragraph [0063] “The apparatus can optionally include, in addition to hardware, code that creates an execution environment for computer programs”  teaches code reorientation and parse tree in graph structure) to create a graph structure for use in execution of the neural network program (Page 2, Paragraph [0018] “machine learning models include graph convolutional neural networks and tree long short-term memories” teaches graph structure in neural network); 
Misale et al. and Herreshoff et al. are analogous art because they are directed system include graph in neural network. 

One of ordinary skill in the arts would have been motivated to make this modification because of the following, “dynamically structured machine learning models include graph convolutional neural networks and tree long short-term memories. The dynamically structured machine learning model can be configured to receive any kind of digital data input and to generate any kind of score, classification, or regression output based on the input” (Herreshoff, Page 2, Paragraph [0018]). 
However, Trivedi et al. teaches and use the instance of the proxy class to facilitate implementation of a level of indirection to replace the cycle in the graph structure with an acyclic portion to create an updated acyclic graph structure
(Page 53, Section 3. EXACT MODEL DECOMPOSITION “we can model each cyclic or non-series-parallel piece with a Markov model (or a Petri net, or any other of the supported model types), and replace that set of tasks with one node representing the whole set.” Page 54 Section 5. SHARPE APPLIED TO A REAL SYSTEM “It models a SIP service consisting of the WebSphere Application Server and a proxy server running on IBM BladeCenter hardware” and figure 1 teaches replace cyclic graph to acyclic graph structure wherein system use proxy) 
Misale et al., Herreshoff and Trivedi et al.  are analogous art because they are directed computing operation on the cyclic graph structure. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, and using the instance of the proxy class to facilitate implementation of a level of indirection to replace a cyclic portion of the first graph structure with an acyclic portion to create a second graph structure as taught by Trivedi et al. to the disclosed invention of Misale et al. in view of Herreshoff.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “When learning about modeling, SHARPE is useful in understanding the advantages of model decomposition. When modeling performance, if a task graph has no cycles and is series-parallel, the analysis of the model is straightforward and efficient But if the graph has cycles or non-series-parallel pieces, the analysis is much more difficult.” (Trivedi, Page 53 Section 3. EXACT MODEL DECOMPOSITION).
Regarding Claim 18: 
Misale et al. in view of Herreshoff et al. further in view of Trivedi et al.  teaches The non-transitory computer readable medium of claim 17. 
Misale et al. further teaches calculate a result of the compound operation; and store the result in the proxy instance of the first tensor (Page 2, Section 1.1 Results and Contributions “since it may require the development of an input and output proxy to adapt the new transformation for the calling context” and Page 50-51 “data generation one (nodes W, b, x): operators are mapped to actors that take as input single tokens representing Tensors (multi-dimensional arrays), and are activated once except for iterative computations.” teaches proxy to adapt the transformation and computation are mapped as tensors).
Herreshoff et al. further teaches wherein the instructions stored thereon further comprise instructions, that when executed by the one or more hardware processors, cause the one or more hardware processors to (Page 5, Paragraph [0062] “in computer hardware, including the structures disclosed in this specification…….one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution” and Page 5-6, Paragraph [0063] “a programmable processor, a computer, or multiple processors or computers” teaches non-transitory storage medium wherein computer program instruction executed).  
Misale et al. and Herreshoff et al. are analogous art because they are directed system include graph in neural network. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, wherein the instructions stored thereon further comprise instructions, that when executed by the one or more hardware processors, cause the one or more hardware processors to as taught by Herreshoff et al. to the disclosed invention of Misale et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “dynamically structured machine learning models include graph convolutional neural networks and tree long short-term memories. The dynamically structured machine learning model can be configured to receive any kind of Herreshoff, Page 2, Paragraph [0018]). 
Regarding Claim 19:
Misale et al. in view of Herreshoff et al. further in view of Trivedi et al. The non-transitory computer readable medium of claim 17
Misale et al. further teaches wherein the level of indirection represents a level of indirection across multiple layers of the graph structure (Page 58, Section 4.3 Program Semantics Dataflow “This level of our layered model provides a Dataflow representation of the program semantics…..that operators which have no direct or indirect dependencies can be executed concurrently” and Page 58, Section Semantic Dataflow Graphs “A semantic Dataflow graph is a pair G = hV; E i where actors V represent operators” teaches indirection in operators of the dataflow graph).
Regarding Claim 20:
Misale et al. in view of Herreshoff et al. further in view of Trivedi et al.  The non-transitory computer readable medium of claim 17
Misale et al. further teaches wherein detecting the compound operation is performed as part of a pre-processor to a compiler (Page 34, Section 3.3 Tools for Big Data Analytics “the runtime designates Map processors by assigning the input key value k1 that each processor would work on” and Page 46, Section 3.3.8 Google Dataflow “The DAG resulting from a Pipeline is optimized and compiled into a language-agnostic representation before execution” teaches processor computation and resulting compilation). 
Allowable Subject Matter
Claims 9 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the grounds of rejection to claims 9 and 16, as stated above, are overcome. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to application’s disclosure 
Abadi et al. “TensorFlow: A System for Large-Scale Machine Learning” 
Dyer et al. “Transition-Based Dependency Parsing with Stack Long Short-Term Memory”
Kalchbrenner et al. “A Convolutional Neural Network for Modelling Sentences”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOKESHA G PATEL/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125